DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of 15/687,263 (now US 10,368,874) filed 25 August 2017. Acknowledgment is made of the Applicant's claim of domestic priority to provisional US application 62/380,317 filed 26 August 2016.

Rejoinder
Claims 1-7, 9-16, and 27-32 are allowable. Claims 8 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement betweens inventions I-IV, as set forth in the Office action mailed on 31 March 2020, is hereby withdrawn and claims 8 and 26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant claims a composition comprising a biocompatible polymer, a solvent, and a visualization agent wherein the composition has a viscosity of less than 16 centistokes. The closest prior art is Kocer et al. (Diagn lnterv Radiol 2016; 22:184-189) which teaches a DMSO-based embolic agent comprising PHIL (pg 184, 11). PHIL is a polylactide-co-glycolide and polyhydroxyethylmethacrylate-based liquid embolic material (pg 184, 11; pg 185, 14). Triiodophenol is bound to the co-polymer for radiopacity (pg 184, 11). The viscosity of the polymer ranges based on the concentration used from 16-72 centistokes (pg 185, 14). The viscosity increases from 16 to 36 to 72 centistokes upon raising concentration of PHIL from 25% to 30% to 35%. However, Kocer does not teach a viscosity less than 16 centistokes and further teaches that low viscosity is not preferred in that “PHIL has limited visibility during passage through the microcatheter” (noted at 16 centistokes). Since visibility of the composition is the core purpose of a composition comprising a visualization agent, there is a clear teaching away from lowering the viscosity lower than 16 centistokes. A search of the literature does not provide any additional reasons for lowering the viscosity. As such, the instant claims wherein the viscosity is less than 16 centistokes is condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613